In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-14-00031-CR
                               NO. 09-14-00032-CR
                            ____________________

                         SHEILA SANDERS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________             ______________

                   On Appeal from the 359th District Court
                         Montgomery County, Texas
               Trial Cause No. 12-12-12963 CR (Counts 1 and 2)
________________________________________________________             _____________

                          MEMORANDUM OPINION

      In this appeal, we are asked to determine whether the trial court abused its

discretion in finding that Sheila Sanders 1 voluntarily consented to a State trooper’s

request for a sample of her blood that the State then used to test for the presence of

intoxicants. We conclude the trial court’s ruling on the question of consent is


      1
       The clerk’s record lists defendant’s name as Sheila Jynell Sanders a/k/a
Sheila Jynnal Sanders.
                                          1
supported by the evidence admitted during Sanders’ trial; therefore, we affirm the

defendant’s convictions.

                                    Background

      After he was notified that an SUV was seen driving erratically on Interstate

45 one afternoon in December 2012, Trooper Joshua Pullen2 saw a vehicle that

matched the one described in the information he received about a car being driven

in a reckless manner. By using his radar, Trooper Pullen determined that the SUV

he saw, which matched the one he was looking for, was being driven

approximately nine miles per hour below the posted speed limit. When the SUV

passed his patrol car, he accelerated, and he then activated his lights to stop the

SUV. The driver pulled partially onto the shoulder, as if to stop, but the SUV then

travelled back into the main lanes of the highway. With the assistance of other

officers and their vehicles, which formed a box around the SUV to slow it down,

the SUV’s driver stopped approximately six miles from the location where it

initially passed Trooper Pullen’s car.

      After stopping the SUV, Trooper Pullen determined that the SUV was being

driven by Sheila Sanders. He also noticed that Sanders appeared to be disoriented.

      2
        Prior to the trial, Trooper Pullen received a promotion; however, we refer to
him as Trooper Pullen in the opinion, as he was employed in that capacity during
the period that is relevant to Sanders’ arrest.
                                         2
Trooper Pullen testified that he thought Sanders showed several signs of

intoxication, although he did not smell any alcohol on her during the stop. After

performing a horizontal gaze nystagmus (HGN) test, Trooper Pullen detected six

out of six possible clues of intoxication as positive. Additionally, Trooper Pullen

characterized the responses that Sanders gave him to his questions as “[c]onfused.”

      Trooper Pullen testified that he arrested Sanders because he suspected that

she had been driving while intoxicated. After having Sanders sit in the front

passenger seat of his car, Trooper Pullen informed Sanders of her Miranda3 rights.

However, she agreed to continue to talk with him. When asked whether she was on

any medications, Sanders denied taking any, except she stated that she had taken

over-the-counter pain pills to relieve the pain she was having with her teeth.

According to Trooper Pullen, he gave Sanders a copy of the statutory warnings 4

and played an audio recording that relates to the arrest of persons who are

      3
      See Miranda v. Arizona, 384 U.S. 436, 444 (1966) (requiring that a suspect
be warned prior to being subjected to a custodial interrogation).
      4
         Trooper Pullen identified the form containing the warnings as “[t]he DIC-
24 statutory warning[;]” his testimony undoubtedly refers to the DIC 24 Mandated
Statutory Warning, a warning required to be given by law enforcement officials to
warn those arrested for driving while intoxicated of the consequences of a refusal
to consent to the State’s request for a breath or blood specimen. See Tex. Transp.
Code Ann. § 724.015 (West Supp. 2014). The officer also is to warn the suspect
that if the request for a voluntary specimen is refused, the officer may apply for a
warrant that would authorize a specimen to be taken. See id.
                                         3
suspected of violating the law by driving while intoxicated. After Sanders received

the statutory warnings, she consented to Trooper Pullen’s request that she provide

him a sample of her blood.

      During the trial, Sanders asked the trial court to suppress the results of the

blood alcohol test. In her motion, Sanders asserted that her consent was

involuntary and that the results of the test were obtained without a warrant in

violation of her constitutional rights. The trial court conducted the suppression

hearing outside the jury’s presence on the first day of Sanders’ trial. After hearing

the testimony about the circumstances that led to Sanders’ arrest, and a video

recording in which Sanders responded “sure” when Trooper Pullen requested the

specimen at issue, the trial court denied Sanders’ motion to suppress. At the

conclusion of the hearing, the trial court noted:

       [A]fter reviewing the videotape and looking at the way [Sanders]
      acted at the scene, she did seem to comprehend the questions she was
      being asked. . . .

             . . . I do think that she was able to adhere to simple commands,
      such as “stand here with your arms down,” “come sit over here in
      your car,” “make sure you don’t move because if you move, it will
      hurt your arms” and she said “thank you.” And there were things she
      said that indicated an understanding of what he was saying to her.
      Sometimes she answered, what I would term, in a vague bizarre
      fashion; but for the most part, I think she understood what was going
      on.


                                           4
            I have seen wors[e] cases. I don’t think that her disorientation
      had an effect on it. . . .

          The trial court concluded from the evidence that Sanders voluntarily

consented to providing Trooper Pullen a specimen of her blood. 5 With respect to

Sanders’ claim that she did not consent to provide a sample, the trial court’s

finding that she consented is reviewed using a bifurcated standard. Turrubiate v.

State, 399 S.W.3d 147, 150 (Tex. Crim. App. 2013). Under that standard, the trial

court’s factual findings are reviewed under an abuse of discretion standard. Id. The

trial court’s determination of historical facts is given almost total deference, if such

determination was based on credibility assessments and the determination is

supported by the record. Crain v. State, 315 S.W.3d 43, 48 (Tex. Crim. App.

2010). However, legal conclusions the trial court made that do not turn on a

credibility assessment are reviewed as mixed questions of law and fact, using a de

novo standard. Id.

      In suppression hearings, the trial court acts as the exclusive trier of fact, and

it judges the credibility of the witnesses. Maxwell v. State, 73 S.W.3d 278, 281
      5
       During the hearing, the trial court also mentions that Sanders’ consent was
not required because she had two prior convictions on charges of driving while
intoxicated. On appeal, Sanders argues that the statutory consent provision
referenced by the trial court did not relieve the State of the requirement that it
obtain a warrant. See Tex. Transp. Code Ann. § 724.012(b)(3)(B) (West 2011); see
also State v. Stewart, No. 09-13-00421-CR, 2014 WL 5855905 (Tex. App.—
Beaumont Nov. 12, 2014, no pet.) (mem. op., not designated for publication).
                                           5
(Tex. Crim. App. 2002). Acting as the trier of fact, a trial court may choose to

believe or disbelieve all or any part of a witness’s testimony. State v. Ross, 32
S.W.3d 853, 855 (Tex. Crim. App. 2000). When the trial court makes express

findings of fact, we view the evidence in the light most favorable to her ruling and

determine whether the evidence supports the factual findings. Valtierra v. State,

310 S.W.3d 442, 447 (Tex. Crim. App. 2010). A trial court’s findings on a motion

to suppress may be written or oral. 6 See State v. Cullen, 195 S.W.3d 696, 699 (Tex.

Crim. App. 2006).

      In light of the trial court’s ruling that Sanders’ consent was voluntary, a

finding that was reasonable based on the evidence that concerns Sanders’ stop, we

conclude the State was not required to obtain a warrant. See State v. Anderson, 445
S.W.3d 895, 902 (Tex. App.—Beaumont 2014, no pet.), citing McGee v. State, 105
S.W.3d 609, 615 (Tex. Crim. App. 2003) (explaining that a voluntary consent to a
      6
       Although neither party moved for written findings of fact and conclusions
of law, and none were filed, it is apparent from the record that the trial court
intended to express its findings and conclusions based on its oral pronouncements.
When reviewing a motion to suppress, oral findings of fact can be considered as
findings of fact on the record and are given due deference. See, e.g., State v.
Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (stating that the trial court’s
findings and conclusions from the suppression hearing need to be recorded in some
way, whether written out and filed by the trial court or stated on the record at the
hearing); Flores v. State, 177 S.W.3d 8, 13-14 (Tex. App.—Houston [1st Dist.]
2005, pet. ref’d) (reviewing trial court’s oral findings of fact on a motion to
suppress).

                                         6
search is an exception to the requirement that the State obtain a search warrant).

Additionally, nothing in the record suggests that Sanders withdrew her consent

before her blood was drawn. Viewed in the light most favorable to the trial court’s

ruling, we hold the trial court’s ruling does not lie “outside the zone of reasonable

disagreement.” Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011);

accord State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006). We overrule

Sanders’ issue,7 and we affirm the trial court’s judgments.

      AFFIRMED.




                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice

Submitted on October 15, 2014
Opinion Delivered March 4, 2015
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




      7
       We need not address Sanders’ remaining arguments, as the resolution of her
remaining arguments is unnecessary to our disposition of the issue she raises in her
appeal. See Tex. R. App. P. 47.1.
                                          7